DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/14/2021
Claims 1-20 are pending.
Claims 1, 5, 6, 9, 12, 13, 15, and 18 are amended.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/16/2021, 09/08/2021, 09/13/2021, and 12/08/2021.



Response to Arguments

Applicant’s arguments, filed 09/14/2021, regarding have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HCL Aegis low-cost home automation gateway supports WiFi, ZigBee, DLNA, HomePlug & more” (accessed at: https://web.archive.org/web/20150910143110/http://www.slashgear.com/hcl-aegis-low-cost-home-automation-gateway-supports-wifi-zigbee-dlna-homeplug-more-07124551/ ) Sep 9, 2015, 20 pg PDF print out by Davies (hereinafter Davies. Note: PDF printout includes original webpage printout (https://www.slashgear.com/hcl-aegis-low-cost-home-automation-gateway-supports-wifi-zigbee-dlna-homeplug-more-07124551/), in view of US Patent No. 9,618,226 to Chen et al., (hereinafter Chen), in further view of US Patent Publication No. 2016/0245538 to Amer et al., (hereinafter Amer), in further view of “Guide to Nexia Home Intelligence and Wireless Technology” Ingersoll Rand, 2014, 53 pgs. (hereinafter Nexia), and in and in further view of “WiFi’s Future: Examining 802.11ad, 802.11ah HaLow (& Others)” LinkLabs Blog by Ray, Published February 1, 2018, 15 Pg printout, by Ray, accessed at https://web.archive.org/web/20181027211336/https://www.link-labs.com/blog/future-of-wifi-802-11ah-802-11ad archive data oct 27, 2018 (hereinafter Ray).


Regarding claim 1, Davies discloses a method of operating a heating, ventilation, or air conditioning (HVAC) (HVAC control, see Pg. 2 and Fig., Davies) system, the method comprising: 
receiving, at a thermostat gateway device (gateway receives signals, see Fig. and Pg 2-5, Davies), a control input from a user device or from a sensor device (Users control appliances, including HVAC, via mobile devices, therefore there must be an input. Devices also include monitors, see Pg. 2 and 4, and Fig., see Davies) via a first frequency band of a local wireless network (User devices communicate via a first frequency, such as wifi (a communications standard with defined protocol and frequencies), see Fig. and Pgs 2-5, Davies); 
generating, by the thermostat gateway device, a control signal for HVAC equipment using the control input (Gateway is used for control of HVAC, thus control signals must be generated. For HVAC, at least Z-wave is used, which is a different standard from wifi, and thus a zwave based control signal must be generated, see Fig. and Pgs 2-5, Davies); 
Gateway uses other wireless standard, such as Z-wave or Zigbee, for HVAC controls., see Fig. and Pgs 2-5, Davies).


Davies does not explicitly teach an input comprising a setpoint or environmental data.
However, Chen from the same or similar field of environmental control, teaches a input comprising a setpoint or environmental data (Setting a temperature (i.e. setpoint) using a mobile device, see C5 L4-17, C4 L1-27; C1 L43-52, Chen and sensing environmental data, see C4 L1-27; C1 L50-65, Chen).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a control setting and sensor data of an environment, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to control an environment to a desired predefined setting as set by a user and to receive environmental information that is pertinent to the environment to be adjusted (see C1 L23-45, Chen)

Davies implies a first frequency band being 2.4 GHz or greater, since wi-fi communications between mobile devices is generally in standard frequency 2.4GHz or 5GHz, (see Figure showing wi-fi and Pgs 3-5, Davies).
However, Amer from the same or similar field of interoperable devices, explicitly teaches a first frequency band being 2.4 GHz or greater (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick), Additionally, given a finite number of known standard communication protocols and associated frequencies, it would have been obvious to use a prevalent communication standard employed in devices that use greater throughput for data (See pgs. 1-3, Ray). 


Davies implies a second frequency band being 900 MHz, since Z-wave is known to a person of ordinary skill in the art to employ 900MHz frequency band, whereas Wifi for consumer phones and tablets is generally known to employ 2.4GHz or 5GHz wifi frequencies (see Figure showing z-wave towards hvac controls and Pgs 2-5, Davies. Please see already noted relevant prior art in previous office actions that detail the different known protocols and their associated frequencies)

However, Nexia, from the same or similar field of interoperable devices explicitly teaches a second frequency band being 900 MHz (A thermostat with wifi and included Z-wave bridge, permits control of Z-wave devices and uses Z-Wave to control other devices, with Z-wave being explicitly mentioned as operating at 900MHz., see Pg 7 of PDF third bullet, Pg 22 of PDF, Pg. 16 of PDF, Nexia).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific second frequency, as taught by Nexia.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the capability to control devices using a specific wireless frequency that provides communication (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick), and in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption and obstacle penetration for devices that use less data throughput (see pg. 2-3, Ray).  

The implication of the combination of teachings of Davies, Chen, Amer and Nexia, which make obvious sending a control signal from a mobile device through known wifi signal frequencies of 2.5 ghz or above through a gateway to control hvac equipment through a known z-wave protocol employing 900MHz frequency, leads to the inherent result that “the control signal provided to the HVAC equipment via the second frequency band has an increased obstacle penetration characteristic, for transmission through walls or floors, relative to an obstacle penetration characteristic of the control input received via the first frequency band,” since the a lower frequency electromagnetic wave inherently experiences less attenuation over a longer distance through obstacles than higher frequency electromagnetic waves, thus permitting greater penetration through walls and obstructions. 

However, Ray from the same or similar field of wireless communication explicitly teaches that a lower frequency (e.g. 900 Mhz) has greater penetration through walls and obstructions than higher first frequency (e.g. 2.5GHz or 5GHz) (see Pg. 2 “802.11ah (HaLow) -2016” to page 3, Ray. Also see relevant prior art in the instant office action by Yoon and Lee that also state the better penetration characteristics of sub-GHz signals, and Yoon further analyses said inherent property).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating inherent penetration characteristic of electromagnetic waves, as taught by Ray.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption and obstacle penetration for devices that use less data throughput (see pg. 2-3, Ray) and given a finite number of known standard communication protocols and associated frequencies, it would have been obvious to use a prevalent communication standard used in devices requiring greater throughput (See pgs. 1-3, Ray). 


Regarding claim 2, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the 
Davies further teaches wherein a thermostat gateway device is structured without a display (Aegis gateway does not have a display, see Figure, Davies).


Regarding claim 3, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein a thermostat gateway device is structured without any mechanism for manually receiving control inputs from a user (Aegis gateway does not show manual buttons and access is provided through user mobile devices, see Figure, Pgs 2-5, Davies).


Regarding claim 5, Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies does not explicitly teach wherein a setpoint received as a control input from a user device selected by a user via the user device, and wherein an environmental data received as a control input from a sensor device is measured by a sensor device.
However, Chen from the same or similar field of environmental control, teaches wherein a setpoint received as a control input from a user device selected by a user via the user device (Setting a temperature (i.e. setpoint) using a mobile device, see C5 L4-17, C4 L1-27; C1 L43-52, Chen), and wherein an environmental data received as a control input from a sensor device is measured by a sensor device (Sensing environmental data, see C4 L1-27; C1 L50-65, Chen).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a control setting and sensor data of an environment, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to see C1 L23-45, Chen)




Regarding claim 6, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Amer explicitly teaches a first frequency band of 2.4GHz or 5GHz frequency (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in that uses a first frequency band (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 



Regarding claim 8, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein an HVAC equipment comprises an indoor unit located inside of a building or an outdoor unit located outside of the building (HVAC unit has to be either indoor or outdoor, figure shows at least an indoor unit in HVAC control, see Fig. and Pgs 3-5, Davies. NOTE: this is an intended use limitation. Intended use limitations are not given patentable weight.).


Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 2 and 3.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Chen, in view of Amer, in view of Nexia, in view of Ray, and in further view of “eS-WiFi Module AT Command Set “IWIN”” Inventek Systems, 2011, 80 pgs. (hereinafter Inventek)

Regarding claim 4, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches a does not explicitly teaches a thermostat gateway device connected to a local wireless network (See Figure and Pgs 2-5, Davies).

Davies does not explicitly teach connecting, by device, to a local wireless network automatically upon power up using network configuration data stored in a memory of the device.
However, Inventek from the same or similar field of wireless devces, explicitly teaches connecting, by device, to a local wireless network automatically upon power up using network configuration data stored in a memory of the device (A device is set to automatically join a wireless network on power up using provided settings saved to memory, see Pg. 29, Inventek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a automatic connection to a network on power up, as taught by Inventek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better see P29, Inventek)

Claim 11 is rejected on the same grounds as claim 4.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Chen, in view of Amer, in view of Nexia, in view of Ray, and in further view of US Patent Publication No. 2009/0312853 to Kore et al., (hereinafter Kore).

Regarding claim 7, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies implies providing, by a thermostat gateway device, a control signal to HVAC equipment via a second frequency band of a local wireless network equipment via the second frequency band of the local wireless network (see Fig. and Pgs 2-5, Davies)
Amer explicitly teaches providing, by a thermostat gateway device, a control signal to HVAC equipment via a second frequency band of a local wireless network equipment via the second frequency band of the local wireless network (A smart thermostat AC controller receives command signals originating from a user device in a first 2.4GHz or 5Ghz wifi frequency band and then generates control signal in to control an central air conditioning in another frequency, see P49, P58, P71, P62, P65-66, P73, P8, Figs., Amer.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of different frequencies of different devices, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in different standards that a mobile device does not normally have see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 

Davies does not explicitly teach wherein providing, by a thermostat gateway device, a control signal to HVAC equipment comprises providing, by a device, the control signal to an adapter unit via the a frequency band of the local wireless network, wherein a wired connection is formed between the adapter unit and the HVAC equipment.
However, Kore from the same or similar field of automated control, teaches wherein providing, by a thermostat gateway device, a control signal to HVAC equipment comprises providing, by the thermostat gateway device, the control signal to an adapter unit via the a frequency band of the local wireless network, and wherein a wired connection is formed between the adapter unit and the HVAC equipment (A bridge adaptor receives a wireless frequency control signal of a local wireless network and is connected in wired form to an hvac equipment, see P32, Fig. 1, P31-33, P5, Kore).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a wireless to wired adaptor, as taught by Kore.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the benefit of wireless communications to devices that are generally wired (see P4-5, Kore)



Claim 14 is rejected on the same grounds as claim 7.


Claims 15, 16, and 19 are rejected under 35 U.S.C. 102(a) as anticipated by Davies, in view of Chen, in further view of Amer, and in further view of Nexia, and in further view of “WiFi’s Future: Examining 802.11ad, 802.11ah HaLow (& Others)” LinkLabs Blog by Ray, Published February 1, 2018, 10 Pg printout, by Ray, accessed at https://www.link-labs.com/blog/future-of-wifi-802-11ah-802-11ad (hereinafter Ray).


Regarding claim 15, Davies teaches a device in a heating, ventilation, or air conditioning (HVAC) system comprising HVAC equipment (HVAC control requires HVAC equipment, see Pg. 2 and Fig., Davies), the device comprising: one or more circuits configured to: receive a control input from a user device or from a sensor device (Users control appliances, including HVAC, via mobile devices. Devices also include monitors, see Pg. 5 and Fig., see Davies) via a first wireless network protocol (User devices communicate via a first protocol, such as wifi, see Fig. and Pgs 2-5, Davies) at a first frequency band  (User devices communicate via a first frequency range, such as wifi (a communications standard with defined protocol and frequencies), see Fig. and Pgs 2-5, Davies), the one or more circuits and the device being separate from the user device or the sensor device (User devices are separate from the gateway, as evidenced by the fact that they use wireless technology, see Fig. and Pgs 2-5, Davies); generate a control signal for the HVAC equipment using the control input  (Control of HVAC, thus control signals must be generated. For HVAC, at least Z-wave is used, and thus a zwave based control signal must be generated see Fig. and Pgs. 2-5, Davies); and provide the control signal from the device to the HVAC equipment via a second wireless network protocol at a second frequency band to affect operation of the HVAC equipment (Another protocol, such as Z-wave or Zigbee, for is used to control HVAC, see Fig. and Pgs 2-5, Davies),

Davies does not explicitly teach an input comprising a setpoint or environmental data.
However, Chen from the same or similar field of environmental control, teaches a input comprising a setpoint or environmental data (Setting a temperature (i.e. setpoint) using a mobile device, see C5 L4-17, C4 L1-27; C1 L43-52, Chen and sensing environmental data, see C4 L1-27; C1 L50-65, Chen).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a control setting and sensor data of an environment, as taught by Chen.  
see C1 L23-45, Chen)

Davies implies a first frequency band being 2.4 GHz or greater, since wi-fi communications between mobile devices is generally in standard frequency 2.4GHz or 5GHz, (see Figure showing wi-fi and Pgs 3-5, Davies).
However, Amer from the same or similar field of interoperable devices, explicitly teaches a first frequency band that is greater than 2.4 GHz (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices that uses a first specific frequency band (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick), Additionally, given a finite number of known standard communication protocols and associated frequencies, it would have been obvious to use a prevalent communication standard employed in devices that may use greater throughput (See pgs. 1-3, Ray). 

Davies implies a second frequency band being is 900 MHz z, since Z-wave is known to a person of ordinary skill in the art to employ 900MHz frequency band, whereas Wifi for consumer phones and tablets is generally known to employ 2.4GHz or 5GHz wifi frequencies (see Figure showing z-wave towards hvac controls and Pgs 2-5, Davies. Please see already noted relevant prior art in previous office actions that detail the different known protocols and their associated frequencies)

However, Nexia, from the same or similar field of interoperable devices explicitly teaches a A thermostat with wifi and included Z-wave bridge, permits control of Z-wave devices and uses Z-Wave to control other devices, with Z-wave being explicitly mentioned as operating at 900MHz., see Pg 7 of PDF third bullet, Pg 22 of PDF, Pg. 16 of PDF, Nexia).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific second frequency, as taught by Nexia.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the capability to control devices using a specific wireless frequency that provides communication (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick), and in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption and obstacle penetration for devices that use less data throughput (see pg. 2-3, Ray).  
 
Davies does not explicitly teach a 802.11 ah Wi-Fi protocol.
However, Ray from the same or similar field of wireless communication, teaches a 802.11 ah Wi-Fi protocol (802.11ah (“HaLow”) protocol considered for wireless communications including sensors and controllers including HVAC field of use, see Pg. 2 first square, Pg. 3 First square, Ray.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating 802.11 ah protocol, as taught by Ray.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption (see pg. 2, Ray). Additionally, given a finite number of known low power, longer range protocol standards, it would be obvious to try 802.11ah Wifi Protocol from among other standards including Z-Wave (See pg. 3, Ray), and obvious to substitute a known wireless standard for another with the predictable and reasonable expectation of the successful result of obtaining See, pgs. 1-3, Ray). 

The implication of the combination of teachings of Davies, Chen, Amer and Nexia, which make obvious sending a control signal from a mobile device through known wifi signal frequencies of 2.5 ghz or above through a gateway to control hvac equipment through a known z-wave protocol employing 900MHz frequency, leads to the inherent result that “the control signal provided to the HVAC equipment via the second frequency band has an increased obstacle penetration characteristic, for transmission through walls or floors, relative to an obstacle penetration characteristic of the control input received via the first frequency band,” since the a lower frequency electromagnetic wave inherently experiences less attenuation over a longer distance through obstacles than higher frequency electromagnetic waves, thus permitting greater penetration through walls and obstructions. 

However, Ray from the same or similar field of wireless communication explicitly teaches that a lower frequency (e.g. 900 Mhz) has greater penetration through walls and obstructions than higher first frequency (e.g. 2.5GHz or 5GHz) (see Pg. 2 “802.11ah (HaLow) -2016” to page 3, Ray. Also see relevant prior art in the instant office action by Yoon and Lee that also state the better penetration characteristics of sub-GHz signals, and Yoon further analyses said inherent property).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating inherent penetration characteristic of electromagnetic waves, as taught by Ray.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption (see pg. 2, Ray). Additionally, given a finite number of known low power, longer range protocol standards, it would be obvious to try 802.11ah Wifi Protocol from among other standards including Z-Wave (See pg. 3, Ray), and One of ordinary skill in the art would have been motivated to do this modification in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption see pg. 2-3, Ray) and given a finite number of known standard communication protocols and associated frequencies, it would have been obvious to use a prevalent communication standard used in devices requiring greater throughput (See pgs. 1-3, Ray). 


Claim 16 is rejected on the same grounds as claim 2.

Regarding claim 19, the combination of Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Amer further teaches wherein a first wireless network protocol comprises a Wi-Fi protocol using a 5 GHz frequency band or a 2.4 GHz frequency band (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in that uses a first frequency band (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Chen, in further view of Amer, in further view of Nexia, in further view of Ray, and in further view of Inventek.

Claim 17 is rejected on the same grounds as claim 4.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Chen, in view of Amer, in view of Nexia, and in further view of Ray.

Claim 18 is rejected on the same grounds as claim 5.


Claim 20 is rejected under 35 U.S.C. 102(a) as anticipated by Davies, in view of Chen, in view of Amer, in view of Chen, in view of Nexia, in further view of Ray, and in further view of Kore.

Regarding claim 20, Davies, Chen, Amer, Nexia, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein one or more circuits are configured to provide a control signal to HVAC equipment via a second wireless network protocol (see Fig. and Pgs 2-5, Davies)
Davies does not explicitly teach providing a control signal to an adapter unit via a wireless network protocol, and wherein a wired connection is formed between the adapter unit and HVAC equipment.
However, Kore from the same or similar field of automated control, teaches providing a control signal to an adapter unit via a wireless network protocol, and wherein a wired connection is formed between the adapter unit and HVAC equipment. (A bridge adaptor receives a wireless frequency control signal of a local wireless network and is connected in wired form to hvac equipment, see P32, Fig. 1, P31-33, P5, Kore).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a wireless to wired adaptor, as taught by Kore.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the benefit of wireless communications to devices that are generally wired (see P4-5, Kore)


The relevant art made and prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al., US Patent Publication No. 2018/0266720 teaches that sub 1 GHz band having better wall and obstacle penetration characteristics than higher frequencies, including 2.4GHz. Also teaches air condition control. P64, P82-84, P70-71. 

Yoon, US Patent Publication No. 2019/0101304 teaches that sub 1 GHz band communication including 900 MHz providing excellent transmission communications despite the presence of walls or obstacles. Also teaches controlling air conditioning with user device, P66-67, P71, P30, Figs. 2-3.

Granan, US Patent Publication No. 2004/0203387, teaches a gateway system where a hand held remote user device for inputting commands communicates with a gateway using wireless datalinks that include 2.4 GHz and Wifi, and that the gateway may transmit commands to devices using interfaces which can include radio frequencies of 900 MHz, and wherein a control signal may control appliances including air conditioners. P14, 19, 24, fig. 3  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117